OPINION — AG — ** JUDGES — SALARIES — INCREASED COMPENSATION ** (1) THAT JUDGE POWELL 'IS' ENTITLED TO RECEIVE AN ANNUAL SALARY OF $12,500.00 DURING THE PERIOD MENTIONED; AND THEREFORE, YOU ARE AUTHORIZED TO APPROVE A CLAIM FOR THE BALANCE DUE HIM DURING SAID PERIOD AGAINST THE APPROPRIATION MADE IN SENATE BILL NO. 21, OR AGAINST ANY ADEQUATE SURPLUS IN THE GENERAL FUND OF THE STATE. (2) UNDER SAID " AUTOMATIC APPROPRIATION " THEORY AND THE 1941 BUDGET BALANCING AMENDMENT, AND APPROPRIATION (CREATED BY OPERATION OF LAW) TO PAY THE FIXED STATUTORY ANNUAL SALARIED OF OFFICERS AND EMPLOYEES OF THE STATE FOR EACH OF THE TWO FISCAL YEARS FOLLOWING EVERY REGULAR SESSION OF THE STATE LEGISLATURE, WHETHER OR NOT EVIDENCES BY AN EXPRESS LEGISLATIVE ACT APPROPRIATING THE SAME, IS A VALID EXISTING CHARGE AGAINST AVAILABLE STATE FUNDS AND HENCE AN " APPROPRIATION " WITHIN THE MEANING OF SAID AMENDMENT; AND TOGETHER WITH ALL OTHER APPROPRIATION MADE FOR SAID FISCAL YEAR, MUST NOT EXCEED THE " ESTIMATE OF REVENUES " OF SAID YEAR AS MADE BY THE STATE BOARD OF EQUALIZATION ; AND THAT THE REVENUE FOR SAID YEAR MUST BE ALLOCATED, MONTHLY, ON " PERCENTAGE BASIS " TO ALL SUCH APPROPRIATIONS, AS PROVIDED IN SAID AMENDMENT. (JUDGES, WAGES, LEGISLATURE, OPERATION OF LAW) CITE: ARTICLE XXIII, SECTION 10, 74 Ohio St. 250.2 [74-250.2], OPINION NO. JULY 28, 1950 — PHELPS (FRED HANSEN)